Citation Nr: 1729153	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of bilateral leg compartment syndrome and fasciotomies.

3.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.

4.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2012 and again in January 2015, the Board remanded the claim to the RO for the development of additional evidence. 

In a September 2015 decision, the Board remanded the increased rating claim for residuals of bilateral leg compartment syndrome and fasciotomies for further development, assigned separate 10 percent ratings for allergic rhinitis and hemorrhoids, and denied the remaining claims on appeal.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 decision, the Court affirmed the Board's denial of increased rating claims for hypertension and residuals of urethral stricture, and vacated the remainder of the Board's decision.  Specifically, in part, the Court remanded the Veteran's increased rating claims for a low back disability and hemorrhoids for additional development and consideration.  

Additionally, the Board notes that given that the Veteran's increased rating claim for residuals of bilateral leg compartment syndrome and fasciotomies was remanded by the Board in its September 2015 decision, this issue was not before the Court and remains on appeal. 

The issues of entitlement to increased ratings for a low back disability and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entire period under appeal, the Veteran's allergic rhinitis has not manifested with objective evidence of polyps.

2.  The two scars to the Veteran's bilateral extremities are considered to be small and painful; scars that were deep and nonlinear and an area or areas of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in., superficial and nonlinear, and of an area of 144 sq. in. (929 sq. cm) or greater, or unstable have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for an initial rating in excess of 10 percent for residual scars resulting from bilateral leg compartment syndrome and fasciotomies have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected allergic rhinitis and residual scars status post bilateral leg fasciectomy and compartment syndrome, respectively.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Allergic Rhinitis

The Veteran's allergic rhinitis has been assigned an initial 10 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In order to warrant a 30 percent rating, the evidence must show rhinitis with polyps.  See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6522.

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted for any period on appeal.  

Specifically, the Veteran was offered numerous VA examinations and none of the examinations reflected symptoms that would warrant an increased rating.  For example, at a VA examination in May 2008, the Veteran reported that since 2002 he had experienced sinus and nose symptoms in the springtime, with gradual onset and progressively worsening congestion, drainage, headache, and epistaxis.  He indicated that the outbreaks last four to five weeks, and are treated with over-the-counter Flonase.  He also reported that the outbreaks were intermittent and had remissions.  The examiner observed that the Veteran's turbinates were boggy.  There was obstruction of 60 percent of the nasal passage on the right and 40 percent on the left, without any evidence of polyps.

At a May 2015 VA examination, the Veteran reported that he continued to have seasonal outbreaks of nasal discharge, congestion, watery eyes, and sneezing.  He continued to treat outbreaks with Flonase.  The examiner determined that there was no greater than 50 percent obstruction of the nasal passage on either side.  Moreover, there was no evidence of polyps.  

Therefore, as his nose and sinus disorder is not manifested by polyps, an initial rating in excess of 10 percent is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6510-6514 (addressing sinusitis), DC 6523 (addressing bacterial rhinitis) and DC 6524 (addressing granulomatous rhinitis).  As a preliminary matter, the Veteran is not service-connected for any of these disorders given that they are all separate and distinct disorders from allergic rhinitis.  Moreover, with respect to bacterial and granulomatous rhinitis, there is no evidence that the Veteran has these conditions.  

With respect to sinusitis, while there is some evidence that the Veteran may have symptoms related thereto, there is no objective radiological evidence confirming the diagnosis.  Notwithstanding, in order to receive a rating in excess of 10 percent for sinusitis, there needs to be 3 or more incapacitating episodes of sinusitis requiring prolonged (lasting 3 to 4 weeks) antibiotic therapy; or, 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting (30 percent); or, radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries (50 percent).  See 38 C.F.R. § 4.97 (2016).  In any event, while the Veteran indicated that he had "outbreaks" that lasted four to five weeks, there is no evidence that he was incapacitated and/or required antibiotics.  Additionally, there is no objective medical evidence of 3 to 6 non-incapacitating episodes a year, or radical surgery with chronic osteomyelitis or near constant sinusitis.

Scars to the Bilateral Lower Extremity

For the entire rating period, the service-connected residual scars status post bilateral leg fasciectomy and compartment syndrome is rated at 10 percent under 38 C.F.R. § 4.118, DC 7804.  In order to warrant a 20 percent rating, the evidence must show three or four scars that are unstable or painful.  Further, if a scar is both unstable and painful, an additional 10 percent will be added to the assigned rating.  See 38 C.F.R. § 4.118, DC 7804, Note (2).

After review of the lay and medical evidence of record, a rating in excess of 10 percent under DC 7804 is not warranted, since this is the maximum rating available for two painful scars under DC 7804.  Specifically, the May 2008 VA examiner reported that the Veteran had a tender scar on each leg.  Moreover, the May 2015 examiner indicated that the Veteran had two leg scars that were not painful.  Additionally, there was no evidence that the scars were unstable at any point during the period on appeal. 

The Board also acknowledges that a scar with a compensable rating based on pain and instability may also warrant a separate rating based on size.  See 38 C.F.R. § 4.118 , DC 7804, Note (3).  In order to warrant a compensable rating for bilateral lower extremity scars under DCs 7801-7802 (addressing scars not of the head, face, or neck), the evidence must show deep linear scars with an area of at least 39 sq. cm. but less than 72 sq. cm; or, superficial and nonlinear scars with an of 929 sq. cm. or greater.  In this case, the Veteran's scars were measured by the May 2008 VA examiner, and were reported as follows: right lower leg measured 20 cm. x 1cm. (7.0 sq. cm.) and left leg measured 14cm x .5cm (20.0 sq. cm.).  Similarly, in May 2015, the scars were noted to be non-deep, linear, and measured 20 cm. in the right lower leg and 16.5 cm in left leg.  Therefore, the scars are much smaller than what is required for a compensable rating.  

The Board has also considered whether a higher rating is warranted under other applicable diagnostic coders, including DC 7805 for "other" scar disabilities.  Nevertheless, the weight of the evidence is against a rating in excess of 10 percent.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.  Specifically, the while the Board notes that the March 2008 VA examiner reported that the Veteran had complaints of chronic neuropathic bilateral leg and foot pain, the examiner opined that these symptoms had "no" effect on his ability to work or usual daily activities.  Moreover, the Veteran's bilateral lower extremity neurological, motor function, and sensory function examinations were within normal limits.  In a May 2015 VA examination, the Veteran indicated that he could perform self-care and recreational activities independently, including cutting his law and gardening.  He also denied neurological symptoms.  

Therefore, an initial rating in excess of 10 percent under DC 7805 is not warranted.  No other diagnostic codes pertaining to scars are potentially applicable. 

Alternatively, the Board notes that the Veteran's claim is also denied because he failed to attend his March 2016 VA examination without good cause.  Specifically, when a claimant does not report for an examination in conjunction with a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  38 C.F.R. § 3.655(a) (2016).  Here, neither the Veteran nor his representative submitted any explanation or reason for not responding to VA's request for an examination - even after they were notified by the RO that the claim was being denied upon such grounds.  Accordingly, the claim for an increased rating must be denied.  38 C.F.R. § 3.655 (2016).

The Board has also considered the Veteran's statements that his allergic rhinitis and bilateral leg pain and numbness cause significant problems and interference with activities of daily living.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal and bilateral leg disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's nasal and leg disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms and limitations with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, given that the Veteran is seeking an increased rating for his allergic rhinitis and residuals of bilateral leg compartment syndrome and fasciotomies, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in this case, the record does not suggest, and the Veteran does not specifically allege, that his allergic rhinitis and bilateral leg disability renders him unemployable.  As such, Rice is inapplicable in this case.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Finally, it is noted that this appeal was remanded by the Board in October 2012, January 2015, and September 2015, in order to obtain additional records and VA examinations.  Here, all outstanding VA and private treatment records have been obtained.  The Veteran was provided with a VA examination in May 2015.  Moreover, as discussed, the Veteran was afforded an opportunity to attend a VA examination in March 2016, but failed to appear without good cause.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for allergic rhinitis is denied.  

An initial rating in excess of 10 percent rating for residuals of bilateral leg compartment syndrome and fasciotomies is denied.  


REMAND

The Veteran has asserted that his low back disability and hemorrhoids are worse than the rating he currently receives.  However, further development is required before these claims may be adjudicated.

VA has a duty to assist the Veteran with the development of his claims and must make "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.§ 5103A(a)(1), (b); see Loving v. Nicholson, 19 Vet.App. 96, 102-03 (2005).  In this case, the Veteran asserts, and the record suggests, that he received treatment in 2012 and 2014 at Fort Belvoir Community Hospital for symptoms related to his low back disability and hemorrhoids.  Nevertheless, it does not appear that these records have been obtained or that the RO has made an effort to obtain these records.  As such, a remand is required in order to make an effort to obtain these or any other relevant outstanding records. 

Additionally, the Board notes that the Veteran's May 2015 VA back examination was inadequate because the examiner provided an inadequate explanation regarding his functional loss and range of motion.  Specifically, the examiner did not provide a medical opinion addressing functional loss on repetitive use, and failed to sufficiently discuss active and passive range of motion tests.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's back disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from Fort Belvoir Community Hospital since January 2012.  Moreover, obtain all treatment records from any VA facility from which the Veteran has received treatment since 2012.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current severity of his back disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The back should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his back disability and hemorrhoids.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


